Citation Nr: 0115394	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  96-45 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
the service-connected left thoracic outlet syndrome.  

2.  Entitlement to an evaluation greater than 10 percent for 
the service-connected right knee disability.  

3.  Entitlement to an evaluation greater than 10 percent for 
the service-connected rib condition.  

4.  Entitlement to a compensable evaluation for the service-
connected right thoracic outlet syndrome.  

5.  Entitlement to a compensable evaluation for the service-
connected right hearing loss disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to September 
1977 and had a second period of service from December 1978 to 
April 1991. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the RO.  



FINDINGS OF FACT

1.  The veteran's service-connected left and right thoracic 
outlet syndromes are shown to be manifested by intermittent 
complaints of pain on extension of the arms above the head.  

2.  The service-connected left and right thoracic outlet 
syndromes are not shown to be manifested by a loss of 
reflexes, muscle atrophy or objective sensory disturbances 
characteristic of neuritis; neither ankylosis, functional 
limitation of motion to shoulder level, dislocation nor 
nonunion of the clavicle or scapula with loose motion is 
shown by the evidence of record.  

3.  The veteran has not filed a Substantive Appeal with 
respect to the March 1996 decision denying the claim for an 
increased rating for the service-connected right knee 
disability and has clearly and unambiguously stated his 
desire to withdraw that appeal.  

4.  The veteran is shown to have had his first and second 
left ribs resected; actual removal of a rib is not 
demonstrated.  

5.  The veteran has not filed a Substantive Appeal with 
respect to the March 1996 decision denying a claim for an 
increased rating for the service-connected right ear hearing 
disability and has clearly and unambiguously stated his 
desire to withdraw that appeal.  

6.  The VA has attempted to assist the veteran by scheduling 
VA examinations, and further efforts to assist him have 
received no response.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected left thoracic 
outlet syndrome have not been met.  38 U.S.C.A. §§1155, 5107 
(West 1991 & Supp. 2000), amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71; 4.71a 
including Diagnostic Code (DC) 5200-5203; 4.123, 4.124, 
4.124a including DC 8710, 8719 (2000).  

2.  The Board does not currently have jurisdiction to 
consider the issue of entitlement to an evaluation greater 
than 10 percent for the service-connected right knee 
disability.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2000).  

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected rib disability 
have not been met.  38 U.S.C.A. §§1155, 5107 (West 1991 & 
Supp. 2000), amended by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 
C.F.R. §4.71a including DC 5297 (2000).

4.  The criteria for the assignment of a compensable rating 
for the service-connected right thoracic syndrome disability 
have not been met.  38 U.S.C.A. §§1155, 5107 (West 1991 & 
Supp. 2000), amended by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.20, 4.40, 4.45, 4.71; 4.71a including DC 5200-
5203; 4.123, 4.124, 4.124a including DC 8710, 8719 (2000).  

5.  The Board does not currently have jurisdiction to 
consider the issue of entitlement to a compensable evaluation 
of the service-connected right ear hearing disability. 38 
U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2000).  

6.  The duty to assist the veteran has been met in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 10 percent for 
the service-connected right knee disability and a compensable 
evaluation for the service-connected right ear hearing loss 
disability.

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2000).

In the instant case, the veteran filed a Notice of 
Disagreement (NOD), in July 1996, with respect to the issues 
of entitlement to an evaluation greater than 10 percent for 
the service-connected right knee disability and a compensable 
evaluation for the service-connected right ear hearing 
disability, but he subsequently indicated his desire to 
withdraw those appeals on his VA Form 9, dated in September 
1996.  

The issue of withdrawal of a separate claim (covered by a 
multiple-claim single NOD) is analogous to withdrawal of an 
NOD or a 1-9 Appeal, and the Board will therefore apply § 
20.204(c) by analogy.  

In this case, the question whether the claims were withdrawn 
is one of fact, as there is no indication that the veteran 
was misguided or lacked understanding of the consequences of 
his actions.  Cf. Verdon v. Brown, 8 Vet. App. 529, 533 
(1996) (where withdrawal of appeal not clear, it is 
insufficient to conclude that there is an abandonment without 
providing an adequate statement of reasons or bases to 
support that conclusion).  

Here, the veteran's withdrawal of the issues of entitlement 
to an evaluation greater than 10 percent for the service-
connected right knee disability and a compensable evaluation 
for the service-connected right ear hearing disability was 
not in any way ambiguous.  He clearly expressed an intent to 
withdraw those two issues on his VA Form 9, when he perfected 
his appeal as to the remaining issues included in his NOD.  

Further, his representative, although listing the withdrawn 
issues on the title page of the Informal Hearing 
Presentation, specifically stated that the veteran had 
withdrawn the issues in the substantive portion of the 
argument. Cf. Verdon v. Brown, 8 Vet. App. 529, 533 (1996) 
(ambiguous letter and representative's subsequent reoffering 
created a reasonable doubt as to whether the veteran had 
withdrawn claim).  

"Veterans are as free to withdraw claims as they are to file 
them.  When claims are withdrawn, they cease to exist."  
Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also 38 
C.F.R. § 20.204 (withdrawal of notice of disagreement or 
substantive appeal).  In Hanson, the Court affirmed a BVA 
decision that the appellant, through a written statement, had 
withdrawn his claim prior to the RO's decision.  

Further, there are no contested questions of timeliness or 
adequacy of an appeal to consider here.  Thus, the concerns 
of prejudice illustrated by Marsh v. West are not applicable 
to the facts of the instant case.  11 Vet. App. 468 (1998) 
(addressing jurisdictional questions of timeliness in the 
first instance may be prejudicial); see also VAOPGCPREC 9-99 
(1999).  

Lastly, the veteran had been informed of the necessity of 
filing a Substantive Appeal as to the issues he wished to 
appeal.  The SOC made this requirement amply clear.  Thus, we 
determine that the veteran had the opportunity to present 
argument and opportunity to be heard.  Although he was 
notified of the requirements to complete his appeal, he 
explicitly chose not to do so.  

Thus, no prejudice results from the dismissal of the appeals 
as to the issues of entitlement to an evaluation greater than 
10 percent for the service-connected right knee disability 
and a compensable evaluation for the service-connected right 
ear hearing disability.  Bernard v. Brown, 4 Vet. App. 382, 
390-91 (1993).  

Because the Board does not currently have jurisdiction to 
consider the merits of the veteran's claims, the appeals 
concerning these issues must be dismissed.  


II.  Entitlement to an evaluation greater than 20 percent for 
the service-connected left thoracic syndrome, a compensable 
evaluation for the service-connected right thoracic syndrome, 
and an evaluation greater than 10 percent for the service-
connected rib condition.  

As a preliminary matter, the Board notes that the veteran was 
scheduled for a hearing before a Member of the Board sitting 
at the RO, but that he canceled this hearing in a form letter 
provided by the RO, dated January 2001.  

A careful review of the record also shows that the RO 
arranged for the veteran to be scheduled for numerous VA 
examinations in conjunction with his current appeal.  
However, the record shows that the two scheduled examinations 
were canceled on his behalf and that a third attempt at 
scheduling a VA examination was declined.  

Specifically, a report of contact shows that, on April 1, 
1999, the veteran called the RO and canceled his April 5, 
1999 VA examination, but requested that he be rescheduled 
with 30 days notice.  He was also confused as to the reason 
for the examination.  

Then, on April 8, 1999, the RO sent the veteran a letter 
informing him of his active appeals and noting that an 
examination would be scheduled.  The record shows that, on 
the same date, the veteran's wife called the VA medical 
facility and canceled the second scheduled appointment for 
May 12, 1999, noting that more notice was required.  The 
record reflects that VA personnel proposed an appointment in 
June but, because the veteran believed that "he had no 
active claim with the VA," the scheduling of a June 
appointment was not accomplished.  

The record includes a letter from the veteran's 
representative, dated on May 21, 1999, showing that the 
representative attempted to contact the veteran regarding his 
willingness to report to a VA examination both by phone and 
by a letter dated on April 13, 1999.  It was noted that no 
response was received.  

On July 23, 1999, the RO sent the veteran a letter noting 
that he had failed to report to VA examinations in the past, 
informing him of the provisions of 38 C.F.R. § 3.655, 
inquiring whether he was willing to report to an examination, 
and informing him of the consequences of failing to appear to 
a VA examination, including the fact that failure to report 
to a VA examination might adversely affect his claim.  The RO 
also informed the veteran that if he failed to respond in 30 
days, the presumption would be that he was not willing to 
report to a VA examination.  Our review of the record does 
not show that a response was received from the veteran in 
this regard.  

Thus, the medical evidence of record includes a private 
medical record dated in May 1993, showing that the veteran 
was "diagnosed in the past" with thoracic outlet syndrome 
of both upper extremities, and that he also had the removal 
of two ribs on the left side.  On physical examination, 
pulses and deep tendon reflexes were equal, and cervical 
range of motion was full.  Sensation and motor function were 
grossly normal.  Wrist compression and Tinel's signs were 
negative, bilaterally.  

An electromyography showed abnormal right opponens and right 
abductor digiti, with normal paracervical musculature.  Nerve 
conductions were normal.  The examiner found that a lower 
cord brachial plexus impingement was suggested; however, he 
did "not recommend that anything be done as the patient [was] 
not symptomatic enough to undergo surgery.  Shrugging 
exercises [might] be helpful."  

The record also includes VA examination reports dated in July 
1995 and February 1996.  The report of the July 1995 
examination reveals that the veteran first reported having 
neck and left forearm pain while driving in 1987.  The 
diagnosis was that of thoracic outlet syndrome.  Surgery was 
performed in 1988 by auxiliary approach, followed by a left 
scaleen approach.  Two years later, a left posterior thoracic 
approach was performed with resection of the first and second 
ribs.  The veteran's circulation was noted to be improved, 
although he still had pain that was symptomatic at night or 
with overhead activity.  His range of motion for left 
shoulder abduction was to 175 degrees; forward flexion was to 
180 degrees; external rotation was to 85 degrees; and 
internal rotation was to 82 degrees.  The diagnosis was that 
of chronic intermittent ischemic pain, left upper extremity 
secondary to thoracic outlet syndrome; status post left 
axillary exploration followed by left scaleen muscle 
resection; status post left posterior thoracic approach with 
resection, first and second ribs; chronic residual pain 
aggravated by any overhead activity.  

A private medical record, dated in August 1995, shows that 
the veteran was "currently being evaluated for chronic pain 
due to thoracic outlet syndrome."  

The report of the February 1996 VA examination shows that the 
veteran had surgery in 1988 with resection of the left second 
rib and with resection of the left first rib in 1990.  The 
examiner found that there was no apparent neurological 
deficit in the upper extremities.  Tinel's sign was negative.  
There was a questionable reduction in arterial pulsation when 
the arms were raised above the head.  Nerve conduction 
studies of the left median nerve and both ulnar nerves were 
normal.  EMG of the left upper extremity and cervical 
paraspinal muscles were normal.  The report of the X-ray 
examination revealed "postsurigical changes in the first and 
second ribs on the left."  The pertinent impressions were 
those of probable thoracic outlet syndrome bilateral, and 
evidence of resection of the left first and second ribs.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000).  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  



A.  Entitlement to an evaluation greater than 20 percent for 
the service-connected left thoracic syndrome, and a 
compensable evaluation for the service-connected right 
thoracic syndrome.  

The veteran contends that increased evaluations are warranted 
for his service-connected left and right thoracic outlet 
syndromes.  For the following reasons and bases, the Board 
determines that the preponderance of the evidence is against 
the claims, and that they must be denied.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

The veteran's service-connected left and right thoracic 
outlet syndromes are not specifically enumerated in the 
Rating Schedule.  As such, they are to be rated based on an 
analogous disability.  38 C.F.R. § 4.20 (2000) (When an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.).  

Here, the Board finds that Diagnostic Code (DC) 8719 most 
closely approximates the nature of the veteran's 
disabilities.  That DC pertains to neuralgia of the long 
thoracic nerve.  38 C.F.R. § 4.124a, DC 8719 (2000).  The 
Board finds its use most appropriate in this case because the 
service-connected disabilities have been repeatedly diagnosed 
as thoracic outlet syndromes and included intermittent 
subjective complaints of numbness, tingling, and radiating 
pain, with a difficulty in raising his arms above his head.  
This corresponds closely to symptoms of neuralgia, which are 
dull and intermittent pain, 38 C.F.R. § 4.124 (2000), and to 
the region of the long thoracic nerve, paralysis of which 
affects the ability to raise the arm above shoulder level and 
may cause a winged scapula deformity.  38 C.F.R. § 4.124a, DC 
8519 (2000).  

Unfortunately, DC 8719 does not provide for a disability 
rating in excess of 20 percent for the veteran's service-
connected left thoracic outlet syndrome or for a compensable 
rating for his service-connected right thoracic outlet 
syndrome disability in this case.  Neuralgia of the long 
thoracic nerve is to be rated based on paralysis of that 
nerve, with a maximum equal to moderate, incomplete 
paralysis.  38 C.F.R. § 4.124 (2000).  Moderate, incomplete 
paralysis of that nerve warrants a 10 percent disability 
rating.  38 C.F.R. § 4.124a, DC 8519 (2000).  

The Board recognizes that more severe disability, resembling 
neuritis of the nerve, warrants a higher rating, but that 
disability is characterized by a loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating.  38 C.F.R. §4.123 (2000).  Those symptoms are 
not present in this case.  As indicated hereinabove, the most 
recent medical evidence of record shows that nerve conduction 
studies of the left median nerve and both ulnar nerves were 
normal.  An EMG of the left upper extremity and cervical 
paraspinal muscles was normal.  

The RO has rated the veteran's disability pursuant to DC 8710 
for neuralgia of the upper radicular groups (fifth and sixth 
cervicals).  That DC provides for a 40 percent rating for 
moderate incomplete paralysis of that nerve and a 20 percent 
evaluation for mild incomplete paralysis of that nerve.  38 
C.F.R. § 4.124a, DC 8710 (2000). 

The Board does not find this DC to be the best approach to 
rate the veteran's disability because there is no indication 
that all shoulder and elbow movements are affected, with hand 
and wrist movements not affected.  Nevertheless, the Board 
also finds that a rating in excess of 20 percent for the 
veteran's service-connected left thoracic syndrome disability 
and a compensable rating for his service-connected right 
thoracic syndrome disability are not for application under 
that DC.  

Specifically, the May 1993 private medical report shows equal 
pulses and deep tendon reflexes, with full cervical range of 
motion.  Sensation and motor function were grossly normal.  
Wrist compression and Tinel's signs were negative, 
bilaterally.  Am electromyography showed abnormal right 
opponens and right abductor digiti, but with normal 
paracervical musculature.  Nerve conductions were normal.  
The VA examinations showed left shoulder abduction was to 175 
degrees, forward flexion was to 180 degrees, external 
rotation was to 85 degrees and internal rotation was to 82 
degrees.  There was no apparent neurological deficit in the 
upper extremities.  

Similarly, the Board finds no other DC under which to rate 
the veteran's service-connected left or right thoracic outlet 
syndromes that provides for increased ratings.  The shoulders 
are not ankylosed (DC 5200) and motion of the shoulders is 
not shown to be limited to shoulder level (DC 5201).  38 
C.F.R. § 4.71a, DC 5200, 5201 (2000).  

The Board has also considered functional impairment as well.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding 
that 38 C.F.R. §§4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes).  

The impairment shown in this case consists of some pain with 
raising the arms over the head due to a history of left 
shoulder and arm numbness and pain.  However, in the Board's 
view of the evidence, even these functional complaints are 
not shown to render his shoulders as disabled as one that is 
objectively ankylosed or which cannot be raised above 
shoulder level.  Of particular importance, the Board notes 
that the July 1995 VA examiner diagnosed only left upper 
extremity pain, for which the veteran is in receipt of a 20 
percent evaluation.  

Overall, the Board finds that the veteran's service-connected 
left and right thoracic outlet syndromes are most 
appropriately rated pursuant to DC 8719 of the Rating 
Schedule.  However, neither that DC, nor any other DC in the 
Rating Schedule, provides for an increased evaluation for 
either service-connected disability based on the symptoms 
exhibited by the veteran.  

As such, the veteran's claims for increased disability 
ratings are denied.  The preponderance of the evidence is 
against the claims. 38 U.S.C.A. § 5107(b) (West 1991), 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. § 5107(b)).  

Lastly, the Board notes that, where the record does not 
adequately reveal the current state of the appellant's 
disability, the fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 
138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
However, the "duty to assist is not a one-way street."  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)). 

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect. 
Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations.  
38 C.F.R. § 3.327.  

A veteran may be excepted from reporting for an examination 
upon a showing of good cause.  See 38 C.F.R. § 3.655(a). 
"Examples of good cause include, but are not limited to, the 
illness or hospitalization of the [veteran], death of an 
immediate family member, etc." Id.  The finding of whether 
"good cause" has been shown by a claimant under section 3.655 
is one of fact.  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  

The record before us confirms that VA attempted to assist the 
veteran in developing the record by scheduling numerous 
examinations, but that the veteran refused to attend each 
appointment to date.  The veteran was informed by the RO that 
such an examination was necessary to determine whether an 
increased rating was warranted.  

Although the veteran was initially confused as to the reason 
for the examination, the RO wrote to him on April 8, 1999 
informing him of the status of his active appeals and stating 
that an examination would be scheduled.  The veteran had 
already called to cancel two previous appointments and had 
initially declined to attend a third.  The record does not 
show that he subsequently called to accept the third proposed 
appointment or to make alternative arrangements, after 
receipt of the RO's letter informing him that an examination 
was needed prior to further consideration of his claims.  

Additionally, the record also shows that the veteran's 
representative attempted to contact him by phone and by an 
April 13, 1999 letter, in an attempt to ascertain whether he 
would report to a VA examination.  The veteran failed to 
respond.  

Then, the RO made a final attempt to persuade the veteran to 
accept an appointment for a VA medical examination, in a 
letter dated in July 1999, wherein it cited to 38 C.F.R. 
§ 3.655, and informed him of the consequences of failing to 
appear to a VA examination, including that fact that failure 
to report to a VA examination might adversely affect his 
claim.  The RO noted that, if the veteran did not respond 
within 30 days, there would be a presumption that he did not 
desire an examination.  The veteran failed to respond.  

Although the VA examinations did not fully evaluate the 
veteran's service-connected thoracic outlet syndromes, the 
veteran has frustrated VA's repeated attempts to assist him 
by canceling each appointment made for him, and refusing to 
respond to additional attempts to provide him with an 
appointment time which would be suitable.  The veteran has 
been provided an ample opportunity to report for an 
examination.  "[T]he duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Thus, the claims have been addressed on the basis of the 
evidence of record, and as the preponderance of evidence is 
against the claims for increased evaluations of his service-
connected left and right thoracic outlet syndromes, they must 
be denied.  



B. Entitlement to an evaluation greater than 10 percent for 
the service-connected rib condition.

The veteran contends that an evaluation greater than 10 
percent for his service-connected rib condition is warranted.  
For the following reasons and bases, the Board determines 
that the preponderance of the evidence is against the claim, 
and that his claim must be denied.  38 C.F.R. §§ 3.102, 4.3 
(2000).

A service-connection rib removal disability is evaluated 
under Diagnostic Code 5297, which provides that removal of 
more than six ribs will be evaluated as 50 percent disabling, 
the removal of five or six ribs will be evaluated as 40 
percent disabling, removal of three or four, 30 percent; 
removal of two ribs, 20 percent; and the removal of one or 
resection of two or more ribs without regeneration will be 
evaluated as 10 percent disabling.  

The medical evidence shows that the veteran had a resection 
of his first and second ribs of the left side, not removal.  
Thus, an evaluation greater than 10 percent is not warranted 
under the applicable rating criteria.  His May 1993 private 
medical record reflects a history of having two ribs removed 
on the left, but this record is less probative that the VA 
medical reports.  First, it is not shown that the examiner 
had the benefit of reviewing the veteran's claims folder or 
what was the source of the reported history.  Second, the 
report itself is not as detailed and thorough as the VA 
examinations.  

As the preponderance of the evidence is against the claim for 
an evaluation greater than 10 percent for the service-
connected rib condition, it must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)). 

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for his service-connected 
disabilities.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of any service-connected condition.  

Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extraschedular 
rating for the service-connected disabilities.  The 
disabilities are appropriately rated under the schedular 
criteria.  

Finally, we note that VA has a duty to assist with the 
development of evidence in support of claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 
5103A). This includes making reasonable attempts to obtain 
pertinent evidence, including service medical records, VA 
records, and evidence from other government agencies.  

In addition, in certain circumstances, the veteran must be 
provided a VA medical examination. Id.  In this case, the RO 
has fulfilled its duty to assist.  It obtained all VA and 
service medical records pertinent to the claim on appeal and 
provided the veteran with an opportunity to testify at a 
personal hearing before a Member of the Board.  As explained 
in detail hereinabove, VA's efforts in persuading the veteran 
to report to an examination have been frustrated by his 
repeated canceling of appointments and failure to respond for 
rescheduling.  Thus, the Board concludes that VA's duty to 
assist has been fulfilled.  



ORDER

An increased evaluation greater than 20 percent for the 
service-connected left thoracic syndrome is denied.  

The appeal of the claim of entitlement to an evaluation 
greater than 10 percent for the service-connected right knee 
disability is dismissed.  

An increased evaluation greater than 10 percent for the 
service-connected rib condition is denied.  

A compensable evaluation for the service-connected right 
thoracic syndrome is denied.  

The appeal of the claim of entitlement to a compensable 
evaluation for the service-connected right ear hearing 
disability is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

